Citation Nr: 0827332	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-37 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Whether the appellant is eligible for Department of 
Veterans Affairs nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The veteran had recognized Philippine service from September 
1943 to June 1946.  He died in June 1979.  The appellant is 
his surviving spouse.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in September 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

Since the issuance of the supplemental statement of the case 
in December 2006, the appellant has submitted additional 
argument without a waiver of the right to have the additional 
evidence reviewed by the RO.  As the additional evidence is 
cumulative of evidence already of record, it does not have a 
bearing on the appellate issues.  For this reason, referral 
of the additional evidence to the RO for initial 
consideration is not warranted.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. According to the death certificate, the veteran died in 
June 1979 at the age of 61; the immediate cause of death was 
carcinoma of the stomach.  

2. At the time of his death, the veteran did not have an 
adjudicated service-connected disability.  

3. The fatal carcinoma of the stomach was not affirmatively 
shown to have had onset during service; fatal carcinoma of 
the stomach was not manifested to a compensable degree within 
one year from the date of separation from service; fatal 
carcinoma of the stomach, first diagnosed after service 
beyond the one-year presumptive period for cancer as a 
chronic disease, is unrelated to an injury, disease, or event 
of service origin. 

4. The veteran's Philippine service does not qualify as 
requisite service to confer eligibility to the appellant for 
VA nonservice-connected death pension benefits.

CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2007).

2.  The veteran's period of service does not meet the basic 
service eligibility requirements to entitle the appellant to 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
107, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.40 
(2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the appellant pre- and post- adjudication 
VCAA notice by letters, dated in July 2005and in October 
2006.  The appellant was notified of the evidence needed to 
substantiate the claim of service connection for cause of 
death, namely, evidence that the veteran died of a 
service-connected injury or disease.  The notice included the 
type of evidence needed to substantiate the claim for 
nonservice-connected death pension, namely, that the veteran 
had qualifying service to confer eligibility for death 
pension benefits.  

The appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtaining private medical records on her 
behalf.  The notice included the provisions for the effective 
date of the claims and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of 
the evidence and information required to substantiate the 
claim for a condition not yet service connected). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the statement of the case, 
dated in October 2006, and the supplemental statement of the 
case, dated in December 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

To the extent that notice of the provisions for the degree of 
disability assignable and the effective dates were provided 
after the initial adjudication, and not there after 
readjudicated, as the claims are denied, no disability rating 
or effective date can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the content error.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
records.  The duty to assist includes obtaining a medical 
opinion when such is necessary to make a decision on the 
claims.  In the absence of evidence that the veteran suffered 
an injury, disease, or event during service, resulting in the 
fatal stomach carcinoma, a VA medical opinion is not 
warranted under the duty to assist.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  As the appellant has not 
identified any additional evidence pertinent to her claims, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

According to the death certificate, the veteran died in June 
1979, at the age of 61.  The cause of death was listed as 
carcinoma of the stomach.  No other condition was listed as 
contributing to death.  

At the time of his death, the veteran did not have an 
adjudicated service-connected disability. 

On an Affidavit for Philippine Army Personnel (Processing 
Affidavit), executed in March 1946, the veteran declared no 
wounds or illnesses.  

In February 1961, the veteran was found fit for general 
military service. 

In August 2005, the National Personnel Records Center 
reported that veteran had recognized guerrilla service from 
September 1943 to March 1945. 

In statements received in support of her appeal, the 
appellant argued that the veteran served from 1939 to 1961, 
with separate service in the U.S. Armed Forces of the Far 
East (USAFFE).  She claimed entitlement to VA death pension 
arising from his USAFFE service.  

Legal Principles for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for cancer if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The record shows that service connection was not in effect 
for any disability during the veteran's lifetime.  Therefore 
there is no factual or legal basis on which to predicate an 
analysis of whether or not an already adjudicated service-
connected disability during the veteran's life time caused or 
contributed to the cause of veteran's death.  38 C.F.R. § 
3.312(c).

The factual and legal question that is presented is whether 
service connection is warranted for the fatal condition shown 
on the death certificate as the cause of the veteran's death. 

The veteran's Processing Affidavit in March 1946 did no 
contain a declaration of wounds or illnesses incurred in 
service.  There is no evidence contemporaneous with service 
or from any other source to affirmatively show that the 
stomach carcinoma had onset during service and service 
connection for the fatal condition under 38 C.F.R. § 3.303(a) 
is not established. 

Nevertheless, service connection of the fatal condition may 
still be established by continuity of symptomatology after 
service, by presumptive service connection for certain 
chronic diseases, or by the diagnosis of the disability after 
service, when all the evidence, including that pertinent to 
service, establishes that the fatal condition was incurred in 
service. 

After service, the fatal condition was first documented in 
the veteran's death certificate, 34 years after his 
recognized Philippine guerrilla service.  The absence of 
documented complaints associated with stomach carcinoma from 
1945 to 1979, is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  For this reason, 
the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death based 
on continuity of symptomatology of the fatal condition under 
38 C.F.R. § 3.303(b).

Also the documentation of stomach carcinoma in 1979 is well 
beyond the one-year presumptive period for manifestation of 
any fatal disease as a chronic disease under 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309. 

As for service connection for the cause of death based on the 
initial documentation after service under 38 C.F.R. § 
3.303(d), stomach carcinoma is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here, the determinative issues involve a question of 
medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
fatal condition and a disease, injury, or event in service, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the appellant is not qualified through 
education, training, and expertise to offer an opinion on 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For this reason, the Board rejects the 
lay statements, relating the veteran's fatal condition to 
service as competent evidence to substantiate the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the question of a medical diagnosis and of a medical 
causation, there is no competent medical evidence in favor of 
the claim.  

As the Board may consider only independent medical evidence 
to support its findings on the questions of medical 
diagnoses, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death for the reasons articulated, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).



Nonservice-Connected Death Pension

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military service for the purposes of nonservice-
connected death pension.  38 U.S.C.A. § 107(a); 38 C.F.R. § 
3.40.

The service department verified that the veteran had 
recognized guerrilla service and service in the Philippines 
Commonwealth Army from September 1943 to June 1946.  While 
the appellant asserts hat the veteran had qualifying service 
from 1939 to 1961, the service department's decision on such 
a matter is conclusive and binding upon VA.  VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The law under 38 U.S.C.A. § 107(a) and the implementing 
regulation, 38 C.F.R. § 3.40, specifically exclude such 
service for purposes of entitlement to nonservice-connected 
death pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 
(1996) (per curiam).  Consequently, the Board finds that 
there is no legal basis for the appellant's claim for 
nonservice-connected death pension.  As the law is 
dispositive, the claim is denied because of lack of legal 
entitlement.  38 U.S.C.A. §107(a); 38 C.F.R. § 3.40; Quiban 
v. Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991) 
reh'g denied (July 18, 1991) (upholding the constitutionality 
of 38 U.S.C.A. § 107(a)).




ORDER

Service connection for the cause of the veteran's death is 
denied.

The appellant does not have basic eligibility for VA 
nonservice-connected death benefits, and the appeal is 
denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


